Exhibit 10.1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 18th
day of April, 2014 (the “Execution Date”), by and between BMR-COAST 9 LP, a
Delaware limited partnership (“Landlord”), and IGNYTA OPERATING, INC., a
Delaware corporation (“Tenant,” formerly known as Ignyta, Inc.).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
February 19, 2013, as amended by that certain First Amendment to Lease dated as
of February 28, 2013 and that certain Second Amendment to Lease dated as of
November 26, 2013 (collectively, and as the same may have been heretofore
further amended, amended and restated, supplemented or modified from time to
time, the “Existing Lease”), whereby Tenant leases certain premises (the
“Existing Premises”) from Landlord at 11095 Flintkote Avenue in San Diego,
California (the “11095 Building”);

B. WHEREAS, Landlord and Tenant desire to extend the Term of the Existing Lease
and expand the Existing Premises to include additional space in the 11095
Building and the building located at 11111 Flintkote Avenue in San Diego,
California (the “11111 Building”);

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.”

2. Extension of Term. The Term of the Existing Lease is hereby extended until,
and the Term Expiration Date under the Existing Lease is hereby amended to mean,
the 11111 Premises Expiration Date (as defined below).

3. Existing Premises.

3.1 Existing Premises Term. The Term with respect to the Existing Premises is
hereby extended until the Term Expiration Date (as defined in Section 2). The
period commencing on May 1, 2014 (the “Existing Premises Term Commencement
Date”) and ending on the Term Expiration Date shall be referred to herein as the
“Existing Premises Term.”

3.2 Condition of Existing Premises. Tenant acknowledges that (a) it is in
possession of and is fully familiar with the condition of the Existing Premises
and,

 

BioMed Realty form dated 2/26/14



--------------------------------------------------------------------------------

notwithstanding anything contained in the Lease to the contrary, agrees to take
the same in its condition “as is” as of the Existing Premises Term Commencement
Date, and (b) Landlord shall have no obligation to alter, repair or otherwise
prepare the Existing Premises for Tenant’s continued occupancy for the Existing
Premises Term or to pay for any improvements to the Existing Premises, except
with respect to the Existing Premises TI Allowance (as defined below).

3.3 Existing Premises Base Rent. Notwithstanding anything to the contrary in the
Lease, commencing on the Existing Premises Term Commencement Date, initial
monthly installments of monthly Base Rent for the Existing Premises shall equal:

 

Dates

  

Square Feet of

Rentable Area

  

Base Rent Rate per Square

Foot of Rentable Area

  

Monthly

Base Rent*

Month 1 – Month 12

   4,074    $2.47    $10,062.78

3.3.1 Existing Premises Base Rent Adjustments. Base Rent for the Existing
Premises shall be subject to an annual upward adjustment of three percent
(3%) of the then-current Base Rent for the Existing Premises. The first such
adjustment shall become effective commencing on the first (1st) annual
anniversary of the Existing Premises Term Commencement Date, and subsequent
adjustments shall become effective on every successive annual anniversary
throughout the Existing Premises Term.

3.3.2 Existing Premises Base Rent Abatement. Provided that Tenant is not then in
financial or material non-financial default under the Lease, then during the
first (1st), second (2nd) and third (3rd) months of the Existing Premises Term,
Tenant shall not be obligated to pay any Base Rent otherwise attributable to the
Existing Premises (the “Existing Premises Base Rent Abatement”). Tenant
acknowledges and agrees that the Existing Premises Base Rent Abatement has been
granted to Tenant as additional consideration for entering into this Amendment,
and for agreeing to pay the rental and performing the terms and conditions
otherwise required under the Lease. If Tenant shall be in financial or material
non-financial default under the Lease, and shall fail to cure such default
within the notice and cure period, if any, permitted for cure pursuant to terms
and conditions of the Lease, or if the Lease is terminated for any reason other
than Landlord’s breach of the Lease, in each case prior to the end of the third
(3rd) month of the Existing Premises Term, then the dollar amount of the
unapplied portion of the Existing Premises Base Rent Abatement as of the date of
such default or termination, as the case may be, shall be converted to a credit
to be applied to the Base Rent for the Existing Premises applicable at the end
of the Existing Premises Term and Tenant shall immediately be obligated to begin
paying Base Rent for the Existing Premises in full. Nothing in this Section
shall work to abate or reduce Tenant’s obligations under the Lease with respect
to Additional Rent including (without limitation) Tenant’s obligations with
respect to Tenant’s Share of Operating Expenses and the Property Management Fee.
For purposes of calculating the Property Management Fee, Base Rent for the
Existing Premises during the first (1st), second (2nd) and third (3rd) months of
the Existing Premises Term shall be deemed to be Ten Thousand Sixty-Two and
78/100 Dollars ($10,062.78) per month.

 

2



--------------------------------------------------------------------------------

3.4 Existing Premises Tenant Improvements. Following the full execution and
delivery of this Amendment, Landlord shall cause the improvements (the “Existing
Premises Tenant Improvements”) described in the Work Letter attached hereto as
Exhibit A (the “Work Letter”) to be constructed in the Existing Premises at a
cost to Landlord not to exceed Twenty-Two Thousand Four Hundred Seven Dollars
($22,407.00) (based upon Five and 50/100 Dollars ($5.50) per square foot of
Rentable Area of the Existing Premises) (the “Existing Premises TI Allowance”),
except as set forth in Section 3 (including Sections 3.2 and 3.3) of the Work
Letter.

3.4.1 The Existing Premises TI Allowance may be applied to the costs of
(a) construction, (b) project management by Landlord (which fee shall equal two
and twenty-five hundredths percent (2.25%) of the cost of the Existing Premises
Tenant Improvements, including the Existing Premises TI Allowance),
(c) commissioning of mechanical, electrical and plumbing systems by a licensed,
qualified commissioning agent hired by Landlord, and review of such party’s
commissioning report by a licensed, qualified commissioning agent hired by
Tenant, (d) space planning, architect, engineering and other related services
performed by third parties unaffiliated with Tenant, (e) building permits and
other taxes, fees, charges and levies by Governmental Authorities for permits or
for inspections of the Existing Premises Tenant Improvements, (f) costs and
expenses for labor, material, equipment and fixtures and (g) the purchase of
furniture, fixtures, equipment and personal property and for reasonable,
out-of-pocket costs incurred in connection with moving Tenant’s furniture,
fixtures, equipment and personal property into the Existing Premises (provided,
however, that (i) only up to ten percent (10%) of the Existing Premises TI
Allowance may be used for such purchases and costs, and (ii) Landlord’s
obligation to apply the Existing Premises TI Allowance to the items described in
this Subsection 3.4.1(g) shall be subject to the terms, conditions and
provisions set forth in Section 5.3 of the Work Letter). In no event shall the
Existing Premises TI Allowance be used for (l) payments to Tenant or any
affiliates of Tenant, (m) the purchase of any furniture, personal property or
other non-building system equipment (except as permitted in Subsection
3.4.1(g)), (n) costs resulting from any default by Tenant of its obligations
under the Lease or (o) costs that are recoverable by Tenant from a third party
(e.g., insurers, warrantors, or tortfeasors). In no event shall the Existing
Premises TI Allowance (y) be used to correct any non-compliance with Applicable
Laws outside of any of the Premises or (z) be passed through to Tenant as an
Operating Expense.

3.4.2 Tenant shall have until the date (the “Existing Premises TI Deadline”)
that is twelve (12) months after the 11111 Premises Commencement Date (as
defined below), to expend the unused portion of the Existing Premises TI
Allowance (including, in Tenant’s sole discretion, to utilize such unused
portion of the Existing Premises TI Allowance for improvements to the Suite A
Premises or the 11111 Premises), after which date Landlord’s obligation to fund
such costs shall expire. In no event shall any unused Existing Premises TI
Allowance entitle Tenant to a credit against Rent payable under the Lease.

 

3



--------------------------------------------------------------------------------

3.4.3 Tenant acknowledges that Landlord will be constructing the Existing
Premises Tenant Improvements in the Existing Premises during Tenant’s occupancy
of the Existing Premises under the Lease. Tenant shall permit Landlord to enter
the Existing Premises at all times (including during business hours) to
construct the Existing Premises Tenant Improvements, and Tenant shall otherwise
reasonably cooperate with Landlord throughout the construction process to enable
Landlord to complete the Existing Premises Tenant Improvements in a timely and
efficient manner. In constructing the Existing Premises Tenant Improvements,
Landlord shall reasonably cooperate with Tenant so as to cause as little
interference to Tenant as is reasonably possible; provided, however, that in no
event shall Landlord’s construction of the Existing Premises Tenant Improvements
in the Existing Premises (a) cause Rent to abate under the Lease, (b) give rise
to any claim by Tenant for damages or (c) constitute a forcible or unlawful
entry, a detainer or an eviction of Tenant.

4. Suite A Premises. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, approximately eight thousand two hundred nineteen (8,219) square
feet of Rentable Area located on the first (1st) floor of the 11095 Building and
known as Suite A (as more particularly described on Exhibit B, the “Suite A
Premises”), for use by Tenant in accordance with the Permitted Use and no other
uses.

4.1 Suite A Premises Term. The Term with respect to the Suite A Premises (the
“Suite A Premises Term”) shall commence on May 1, 2014 (the “Suite A Premises
Commencement Date”), and shall expire on the Term Expiration Date (as defined in
Section 2). From and after the Suite A Premises Commencement Date, the term
“Premises” as used in the Lease means the Existing Premises plus the Suite A
Premises.

4.2 Condition of Suite A Premises. Tenant acknowledges that (a) it is in
possession of the Suite A Premises (pursuant to that certain Space License
Agreement dated as of March 31, 2014 (the “Suite A License Agreement”)) and is
fully familiar with the condition of the Suite A Premises and, notwithstanding
anything to the contrary in the Lease, agrees to take the same in its condition
“as is” as of the Suite A Premises Commencement Date, (b) Landlord has not made
and does not hereby make any representations or warranties of any kind
whatsoever, express or implied, regarding the Suite A Premises, including
(without limitation) any representation or warranty that the Suite A Premises
are suitable for Tenant’s intended use and (c) Landlord shall have no obligation
to alter, repair or otherwise prepare the Suite A Premises for Tenant’s
occupancy of the Suite A Premises or to pay for any improvements to the Suite A
Premises, except with respect to the Suite A TI Allowance (as defined below).
The Suite A Premises have not undergone inspection by a Certified Access
Specialist. Tenant’s taking possession of the Suite A Premises on the Suite A
Premises Commencement Date shall, except as otherwise agreed to in writing by
Landlord and Tenant, conclusively establish that the Suite A Premises were at
such time in good, sanitary and satisfactory condition and repair.

4.3 Tenant’s Pro Rata Share. Notwithstanding anything to the contrary in the
Lease, commencing on the Suite A Premises Commencement Date, Tenant’s Pro Rata
Share of the 11095 Building shall be 52.29% and Tenant’s Pro Rata Share of the
Project shall be 7.58%.

 

4



--------------------------------------------------------------------------------

4.4 Suite A Premises Base Rent. Notwithstanding anything to the contrary in the
Lease, commencing on the Suite A Premises Commencement Date, initial monthly
installments of monthly Base Rent for the Suite A Premises shall equal:

 

Dates

  

Square Feet of

Rentable Area

  

Base Rent Rate per Square

Foot of Rentable Area

  

Monthly Base Rent

Month 1 – Month 12

   8,219    $2.47    $20,300.93

4.4.1 Suite A Premises Base Rent Adjustments. Base Rent for the Suite A Premises
shall be subject to an annual upward adjustment of three percent (3%) of the
then-current Base Rent for the Suite A Premises. The first such adjustment shall
become effective commencing on the first (1st) annual anniversary of the Suite A
Premises Commencement Date, and subsequent adjustments shall become effective on
every successive annual anniversary throughout the Suite A Premises Term.

4.4.2 Suite A Premises Base Rent Abatement. Provided that Tenant is not then in
financial or material non-financial default under the Lease, then during the
first (1st), second (2nd), third (3rd), fourth (4th) and fifth (5th) months of
the Suite A Premises Term, Tenant shall not be obligated to pay any Base Rent
otherwise attributable to the Suite A Premises (the “Suite A Premises Base Rent
Abatement”). Tenant acknowledges and agrees that the Suite A Premises Base Rent
Abatement has been granted to Tenant as additional consideration for entering
into this Amendment, and for agreeing to pay the rental and performing the terms
and conditions otherwise required under the Lease. If Tenant shall be in
financial or material non-financial default under the Lease, and shall fail to
cure such default within the notice and cure period, if any, permitted for cure
pursuant to terms and conditions of the Lease, or if the Lease is terminated for
any reason other than Landlord’s breach of the Lease, in each case prior to the
end of the fifth (5th) month of the Suite A Premises Term, then the dollar
amount of the unapplied portion of the Suite A Premises Base Rent Abatement as
of the date of such default or termination, as the case may be, shall be
converted to a credit to be applied to the Base Rent for the Suite A Premises
applicable at the end of the Suite A Premises Term and Tenant shall immediately
be obligated to begin paying Base Rent for the Suite A Premises in full. Nothing
in this Section shall work to abate or reduce Tenant’s obligations under the
Lease with respect to Additional Rent including (without limitation) Tenant’s
obligations with respect to Tenant’s Share of Operating Expenses and the
Property Management Fee. For purposes of calculating the Property Management
Fee, Base Rent for the Suite A Premises during the first (1st), second (2nd),
third (3rd), fourth (4th) and fifth (5th) months of the Suite A Premises Term
shall be deemed to be Twenty Thousand Three Hundred and 93/100 Dollars
($20,300.93) per month.

4.5 Suite A Tenant Improvements. Following the full execution and delivery of
this Amendment, Landlord shall cause the improvements (the “Suite A Tenant
Improvements”) described in the Work Letter to be constructed in the Suite A
Premises at a cost to Landlord not to exceed One Hundred Thirty-Six Thousand
Four Hundred Thirty-Five and 40/100 Dollars ($136,435.40) (based upon Sixteen
and 60/100 Dollars ($16.60) per square foot of Rentable Area of the Suite A
Premises) (the “Suite A TI Allowance”), except as set forth in Section 3
(including Sections 3.2 and 3.3) of the Work Letter.

 

5



--------------------------------------------------------------------------------

4.5.1 The Suite A TI Allowance may be applied to the costs of (a) construction,
(b) project management by Landlord (which fee shall equal two and twenty-five
hundredths percent (2.25%) of the cost of the Suite A Tenant Improvements,
including the Suite A TI Allowance), (c) commissioning of mechanical, electrical
and plumbing systems by a licensed, qualified commissioning agent hired by
Landlord, and review of such party’s commissioning report by a licensed,
qualified commissioning agent hired by Tenant, (d) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (e) building permits and other taxes, fees, charges and levies by
Governmental Authorities for permits or for inspections of the Suite A Tenant
Improvements, (f) costs and expenses for labor, material, equipment and fixtures
and (g) the purchase of furniture, fixtures, equipment and personal property and
for reasonable, out-of-pocket costs incurred in connection with moving Tenant’s
furniture, fixtures, equipment and personal property into the Suite A Premises
(provided, however, that (i) only up to ten percent (10%) of the Suite A TI
Allowance may be used for such purchases and costs, and (ii) Landlord’s
obligation to apply the Suite A TI Allowance to the items described in this
Subsection 4.5.1(g) shall be subject to the terms, conditions and provisions set
forth in Section 5.3 of the Work Letter). In no event shall the Suite A TI
Allowance be used for (l) payments to Tenant or any affiliates of Tenant,
(m) the purchase of any furniture, personal property or other non-building
system equipment (except as provided in Subsection 4.5.1(g)), (n) costs
resulting from any default by Tenant of its obligations under the Lease or
(o) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors). In no event shall the Suite A TI Allowance (y) be
used to correct any non-compliance with Applicable Laws outside of any of the
Premises or (z) be passed through to Tenant as an Operating Expense.

4.5.2 Tenant shall have until the date (the “Suite A TI Deadline”) that is
twelve (12) months after the 11111 Premises Commencement Date (as defined below)
to expend the unused portion of the Suite A TI Allowance (including, in Tenant’s
sole discretion, to utilize such unused portion of the Suite A TI Allowance for
improvements to the Existing Premises or the 11111 Premises), after which date
Landlord’s obligation to fund such costs shall expire. In no event shall any
unused Suite A TI Allowance entitle Tenant to a credit against Rent payable
under the Lease.

4.5.3 Tenant acknowledges that Landlord will be constructing the Suite A Tenant
Improvements in the Suite A Premises during Tenant’s occupancy of the Suite A
Premises pursuant to the Suite A License Agreement. Notwithstanding anything to
the contrary in the Suite A License Agreement, Tenant shall permit Landlord to
enter the Suite A Premises at all times (including during business hours) to
construct the Suite A Tenant Improvements, and Tenant shall otherwise reasonably
cooperate with Landlord throughout the construction process to enable Landlord
to complete the Suite A Tenant Improvements in a timely and efficient manner. In
constructing the Suite A Tenant Improvements, Landlord shall reasonably
cooperate with Tenant so as to cause as little interference to Tenant as is
reasonably possible; provided,

 

6



--------------------------------------------------------------------------------

however, that in no event shall Landlord’s construction of the Suite A Tenant
Improvements in the Suite A Premises (a) cause Rent (as defined in the Suite A
License Agreement) to abate under the Suite A License Agreement, (b) give rise
to any claim by Tenant for damages (under Suite A License Agreement) or
(c) constitute a forcible or unlawful entry, a detainer or an eviction of Tenant
(under the Suite A License Agreement).

4.5.4 Tenant acknowledges that Landlord may be constructing the Suite A Tenant
Improvements in the Suite A Premises during Tenant’s occupancy of the Suite A
Premises under the Lease. In no event shall Landlord’s construction of the Suite
A Tenant Improvements during Tenant’s occupancy under the Lease serve to extend
the Suite A Premises Commencement Date. Tenant shall permit Landlord to enter
the Suite A Premises at all times (including during business hours) to construct
the Suite A Premises Tenant Improvements, and Tenant shall otherwise reasonably
cooperate with Landlord throughout the construction process to enable Landlord
to complete the Suite A Tenant Improvements in a timely and efficient manner. In
constructing the Suite A Tenant Improvements, Landlord shall reasonably
cooperate with Tenant so as to cause as little interference to Tenant as is
reasonably possible; provided, however, that in no event shall Landlord’s
construction of the Suite A Tenant Improvements in the Suite A Premises
(a) cause Rent to abate under the Lease, (b) give rise to any claim by Tenant
for damages or (c) constitute a forcible or unlawful entry, a detainer or an
eviction of Tenant.

5. Lease of 11111 Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the premises shown on Exhibit C attached hereto,
consisting of approximately eleven thousand seven hundred ten (11,710) square
feet of Rentable Area in the 11111 Building, including shafts, cable runs,
mechanical spaces, rooftop areas (collectively, the “11111 Premises”), for use
by Tenant in accordance with the Permitted Use and no other uses. From and after
the 11111 Premises Commencement Date (as defined below), all references in the
Lease to the “Building,” shall mean and refer, individually and/or collectively
(as the context may require), to the 11095 Building and/or the 11111 Building.

5.1 11111 Premises Term. The Term with respect to the 11111 Premises (the “11111
Premises Term”) shall commence on the 11111 Premises Commencement Date (as
defined below), and shall expire on the date that is sixty (60) months after the
11111 Premises Commencement Date (such date, the “11111 Premises Expiration
Date”). From and after the 11111 Premises Commencement Date, the term “Premises”
as used in the Lease shall mean the Existing Premises, plus the Suite A
Premises, plus the 11111 Premises.

5.2 Condition of 11111 Premises. Tenant acknowledges that (a) it is fully
familiar with the condition of the 11111 Premises and, notwithstanding anything
to the contrary in the Lease, agrees to take the same in its condition “as is”
as of the 11111 Premises Commencement Date (as defined below), (b) Landlord has
not made and does not hereby make any representations or warranties of any kind
whatsoever, express or implied, regarding the 11111 Premises, including (without
limitation) any representation or warranty that the 11111 Premises are suitable
for Tenant’s intended use and (c) Landlord shall have no obligation to alter,
repair or otherwise prepare the 11111 Premises for Tenant’s occupancy of the
11111 Premises or

 

7



--------------------------------------------------------------------------------

to pay for any improvements to the 11111 Premises, except with respect to the
11111 TI Allowance (as defined below). The 11111 Premises have not undergone
inspection by a Certified Access Specialist. Tenant’s taking possession of the
11111 Premises on the 11111 Premises Commencement Date (as defined below) shall,
except as otherwise agreed to in writing by Landlord and Tenant, conclusively
establish that the 11111 Premises were at such time in good, sanitary and
satisfactory condition and repair. Notwithstanding anything to the contrary (but
subject to the last grammatical sentence of this Section 5.2), Landlord hereby
represents and warrants that, as of the 11111 Premises Commencement Date,
(l) the roof of the 11111 Building shall be in good condition and repair,
(m) the life-safety, plumbing, electrical, house vacuum and house compressed air
systems serving the 11111 Premises shall be in good working order, condition and
repair (including the 11111 Generator (as defined below)), (n) the heating,
ventilating and air conditioning systems serving the 11111 Premises shall be in
good working order, condition and repair and (o) the 11111 Building shall be in
compliance with all Applicable Laws; provided, however, that Tenant’s sole and
exclusive remedy for a breach of such representation and warranty shall be to
deliver notice to Landlord (“Repair Notice”) on or before the date that is
(y) twelve (12) months after the 11111 Premises Commencement Date with respect
to any equipment in the systems referenced in Subsection 5.2(n) that is in place
as of the Execution Date and remains in place as of the 11111 Premises
Commencement Date or (z) six (6) months after the 11111 Premises Commencement
Date with respect to all other equipment covered by such representation and
warranty (the applicable date, the “Warranty Date”) detailing the nature of such
breach. In the event that Landlord receives a Repair Notice on or before the
Warranty Date, Landlord shall promptly make any repairs reasonably necessary to
correct the breach described in the Repair Notice at its sole cost and expense
(but only to the extent that Landlord reasonably determines that the breach
described in the Repair Notice constitutes an actual breach of the
representation and warranty provided by Landlord in Subsections 5.2(x), (y) and
(z)). The representation and warranty provided by Landlord in Subsections
5.2(x), (y) and (z) shall expire, and be of no further force or effect, on the
Warranty Date and Landlord shall not have any further obligations or liabilities
in connection with such representation and warranty (except with respect to any
actual breaches identified in a Repair Notice delivered by Tenant to Landlord on
or before the Warranty Date). Landlord shall permit Tenant to enforce any
manufacturers’ warranties for the roof, all equipment in the systems referenced
in Subsection 5.2(m) and any new equipment referenced in Subsection 5.2(n) that
is installed as part of the Tenant Improvements. For the sake of clarity, in no
event shall this Section be construed to relieve Tenant of any costs or
obligations related to the normal operation, repairs and maintenance of the
relevant systems and equipment that are the subject of the warranties described
in this Section.

5.3 Tenant’s Pro Rata Share. Notwithstanding anything to the contrary in the
Lease, commencing on the 11111 Premises Commencement Date (as defined below),
Tenant’s Pro Rata Share of the 11111 Building shall be 100.00% and Tenant’s Pro
Rata Share of the Project shall be 14.81%.

 

8



--------------------------------------------------------------------------------

5.4 11111 Premises Base Rent. Notwithstanding anything to the contrary in the
Lease, commencing on the 11111 Premises Commencement Date (as defined below),
initial monthly installments of Base Rent for the 11111 Premises shall be equal
to an amount calculated as follows:

[Rentable Area of the 11111 Premises (i.e., 11,710)] x [the then-current Base
Rent Rate per Square Foot of Rentable Area with respect to the Existing Premises
and Suite A Premises (as of the 11111 Premises Commencement Date)]

For example, if the 11111 Premises Commencement Date occurs on November 17,
2014, and the then-current Base Rent Rate for the Existing Premises and Suite A
Premises is $2.47, then the initial monthly installments of Base Rent with
respect to the 11111 Premises would be equal to Twenty-Eight Thousand Nine
Hundred Twenty-Three and 70/100 Dollars ($28,923.70) (i.e., 11,710 x $2.47).

5.4.1 11111 Premises Base Rent Adjustments. Base Rent for the 11111 Premises
shall be subject to an annual upward adjustment of three percent (3%) of the
then-current Base Rent. The first such adjustment shall become effective
commencing on the first (1st) occurrence of May 1 following the 11111 Premises
Commencement Date (as defined below), and subsequent adjustments shall become
effective on every successive annual anniversary of May 1 throughout the 11111
Premises Term. The Acknowledgement (as defined below) shall contain a Base Rent
chart for the 11111 Premises reflecting the Base Rent obligations for the 11111
Premises as described in this Section.

5.4.2 11111 Premises Base Rent Abatement. Provided that Tenant is not then in
financial or material non-financial default under the Lease, then during the
first (1st), second (2nd), third (3rd), fourth (4th) and fifth (5th) months of
the 11111 Premises Term, Tenant shall not be obligated to pay any Base Rent
otherwise attributable to the 11111 Premises (the “11111 Premises Base Rent
Abatement”). Tenant acknowledges and agrees that the 11111 Premises Base Rent
Abatement has been granted to Tenant as additional consideration for entering
into this Amendment, and for agreeing to pay the rental and performing the terms
and conditions otherwise required under the Lease. If Tenant shall be in
financial or material non-financial default under the Lease, and shall fail to
cure such default within the notice and cure period, if any, permitted for cure
pursuant to the terms and conditions of the Lease, or if the Lease is terminated
for any reason other than Landlord’s breach of the Lease, in each case prior to
the end of the fifth (5th) month of the 11111 Premises Term, then the dollar
amount of the unapplied portion of the 11111 Premises Base Rent Abatement as of
the date of such default or termination, as the case may be, shall be converted
to a credit to be applied to the Base Rent for the 11111 Premises applicable at
the end of the 11111 Premises Term and Tenant shall immediately be obligated to
begin paying Base Rent for the 11111 Premises in full. Nothing in this Section
shall work to abate or reduce Tenant’s obligations under the Lease with respect
to Additional Rent including (without limitation) Tenant’s obligations with
respect to Tenant’s Share of Operating Expenses and the Property Management Fee.
For purposes of calculating the Property Management Fee, Base Rent for the 11111
Premises during the first (1st), second (2nd), third (3rd), fourth (4th) and
fifth (5th) months of the 11111 Premises Term shall be deemed to be the amount
Tenant would be obligated to pay over such time period if there were no 11111
Premises Base Rent Abatement.

 

9



--------------------------------------------------------------------------------

5.5 11111 Premises Commencement Date. The “11111 Premises Commencement Date”
shall be the day Landlord tenders possession of the 11111 Premises to Tenant
with the 11111 Tenant Improvements Substantially Complete (as defined below). If
possession is delayed by action of Tenant, then the 11111 Premises Commencement
Date shall be the date that the 11111 Premises Commencement Date would have
occurred but for such delay. Tenant shall execute and deliver to Landlord
written acknowledgment of the actual 11111 Premises Commencement Date and the
11111 Premises Expiration Date within ten (10) days after Tenant takes occupancy
of the 11111 Premises, in the form attached as Exhibit D hereto (the
“Acknowledgement”). Failure to execute and deliver the Acknowledgment, however,
shall not affect the 11111 Premises Commencement Date, the 11111 Premises
Expiration Date or Landlord’s or Tenant’s liability hereunder. Failure by Tenant
to obtain validation by any medical review board or other similar governmental
licensing of the 11111 Premises required for the Permitted Use by Tenant shall
not serve to extend the 11111 Premises Commencement Date.

5.6 11111 Tenant Improvements. Landlord shall use commercially reasonable
efforts to tender possession of the 11111 Premises to Tenant on or before
November 17, 2014 (such date, the “Estimated 11111 Premises Commencement Date”),
with the work (the “11111 Tenant Improvements”) required of Landlord (with
respect to the 11111 Premises only) described in the Work Letter Substantially
Complete (as defined below), which 11111 Tenant Improvements must include any
work necessary to separately meter the following utilities to the 11111
Premises: gas and power; provided that the following milestones (the “TI
Critical Milestones”) are met by the following dates (the “TI Critical Milestone
Dates”): (a) the Approved Budget (as defined in the Work Letter) is approved in
writing by Tenant pursuant to Section 5.2 of the Work Letter by April 25, 2014,
and (b) the Construction Plans (as defined in the Work Letter) are approved (and
thus become the Approved Plans (as defined in the Work Letter)) by Tenant
pursuant to Section 3.2 of the Work Letter by June 23, 2014. If Landlord does
not tender possession of the 11111 Premises to Tenant with the 11111 Tenant
Improvements required of Landlord Substantially Complete on or before the
Estimated 11111 Premises Commencement Date for any reason, then (l) neither the
Lease nor Tenant’s lease of the 11111 Premises shall be void or voidable,
(m) Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, (n) the 11111 Premises Expiration Date shall be extended accordingly
and (o) Tenant shall not be responsible for the payment of any Base Rent with
respect to the 11111 Premises until the actual 11111 Premises Commencement Date
as described in Section 5.5 occurs. The term “Substantially Complete” or
“Substantial Completion” means that (x) Landlord is able to provide Tenant
reasonable access to the 11111 Premises to use the 11111 Premises for the
Permitted Use, (y) the 11111 Tenant Improvements are substantially complete in
accordance with the Approved Plans (as defined in the Work Letter), except for
minor punch list items, and (z) Landlord has obtained a temporary certificate of
occupancy or other required equivalent approval from the local Governmental
Authority permitting occupancy of the 11111 Premises for the Permitted Use.
Notwithstanding anything in the Lease (including the Work Letter) to the
contrary, the Estimated 11111 Premises Commencement Date and

 

10



--------------------------------------------------------------------------------

Landlord’s obligation to timely achieve Substantial Completion shall be subject
to extension on a day-for-day basis as a result of an act or omission by Tenant
or Tenant’s agents, employees or contractors, including any delay beyond the TI
Critical Milestone Dates not caused by Landlord in the satisfaction of the TI
Critical Milestones (“Tenant-Caused Delays”); Tenant-requested Changes (as
defined below); or Force Majeure. Notwithstanding the foregoing, if the 11111
Premises Commencement Date has not occurred by November 30, 2014 (other than as
a result of Tenant-Caused Delays, Tenant-requested Changes or Force Majeure),
then the 11111 Premises Base Rent Abatement shall continue for an additional day
for each day that the 11111 Premises Commencement Date is so delayed.
Notwithstanding the foregoing or anything to the contrary contained in this
Amendment (including any Exhibit), if the 11111 Premises Commencement Date has
not occurred by the date that is ninety (90) days after the Estimated 11111
Premises Commencement Date (as the Estimated 11111 Premises Commencement Date
may be extended pursuant to this Amendment (including the Work Letter) for
Tenant-Caused Delays, Tenant-requested Changes and Force Majeure), then (1) the
Term Expiration Date shall be deemed to be the date that is sixty (60) months
after the Estimated 11111 Premises Commencement Date (as the same may be
extended pursuant to this Amendment (including the Work Letter) for
Tenant-Caused Delays, Tenant-requested Changes and Force Majeure), and
(2) Section 7.2 of this Amendment shall be deemed to be amended by replacing the
words “11111 Premises Commencement Date” in each place that it appears in such
Section with the words “Estimated 11111 Premises Commencement Date (as the same
may be extended pursuant to this Amendment (including the Work Letter) for
Tenant-Caused Delays, Tenant-requested Changes and Force Majeure).” In addition,
notwithstanding the foregoing or anything to the contrary contained in this
Amendment (including any Exhibit), if the 11111 Premises Commencement Date has
not occurred by the date (the “Termination Trigger Date”) that is one hundred
eighty (180) days after the Estimated 11111 Premises Commencement Date (as the
Estimated 11111 Premises Commencement Date may be extended pursuant to this
Amendment (including the Work Letter) for Tenant-Caused Delays, Tenant-requested
Changes and Force Majeure), then Tenant, as its sole and exclusive remedy, shall
have the right to terminate the Lease with respect to the 11111 Premises upon
written notice to Landlord delivered no later than five (5) business days after
the Termination Trigger Date, whereupon neither party shall thereafter have any
further liability or obligation to the other relating to the 11111 Premises.

5.6.1 In the event that Landlord permits (in Landlord’s sole and absolute
discretion) Tenant to enter upon the 11111 Premises prior to the 11111 Premises
Commencement Date for the purpose of installing improvements or the placement of
personal property, Tenant shall furnish to Landlord evidence satisfactory to
Landlord that insurance coverages required of Tenant under the provisions of
Article 23 are in effect with respect to the 11111 Premises, and such entry
shall be subject to all the terms and conditions of the Lease; and provided,
further, that if the 11111 Premises Commencement Date is delayed due to such
early access, then the 11111 Premises Commencement Date shall be the date that
the 11111 Premises Commencement Date would have occurred but for such delay.

5.6.2 Landlord shall cause the 11111 Tenant Improvements to be constructed in
the 11111 Premises pursuant to the Work Letter at a cost to Landlord not to

 

11



--------------------------------------------------------------------------------

exceed Two Million One Hundred Eighty-Two Thousand Eight Hundred Ninety-Nine
Dollars ($2,182,899) (based upon One Hundred Eighty-Six and 41/100 Dollars
($186.41) per square foot of Rentable Area (the “11111 TI Allowance” and,
collectively with the Existing Premises TI Allowance and the Suite A TI
Allowance, the “TI Allowance”), except as set forth in Section 3 (including
Sections 3.2 and 3.3) of the Work Letter.

5.6.3 The 11111 TI Allowance may be applied to the costs of (a) construction,
(b) project management by Landlord (which fee shall equal two and twenty-five
hundredths percent (2.25%) of the cost of the 11111 Tenant Improvements,
including the 11111 TI Allowance), (c) commissioning of mechanical, electrical
and plumbing systems by a licensed, qualified commissioning agent hired by
Landlord, and review of such party’s commissioning report by a licensed,
qualified commissioning agent hired by Tenant, (d) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (e) building permits and other taxes, fees, charges and levies by
Governmental Authorities for permits or for inspections of the 11111 Tenant
Improvements, (f) costs and expenses for labor, material, equipment and fixtures
and (g) the purchase of furniture, fixtures, equipment and personal property and
for reasonable, out-of-pocket costs incurred in connection with moving Tenant’s
furniture, fixtures, equipment and personal property into the 11111 Premises
(provided, however, that (i) only up to ten percent (10%) of the 11111 TI
Allowance may be used for such purchases and costs, and (ii) Landlord’s
obligation to apply the 11111 TI Allowance to the items described in this
Subsection 5.6.3(g) shall be subject to the terms, conditions and provisions set
forth in Section 5.3 of the Work Letter). In no event shall the 11111 TI
Allowance be used for (l) payments to Tenant or any affiliates of Tenant,
(m) the purchase of any furniture, personal property or other non-building
system equipment (except as permitted under Subsection 5.6.3(g)), (n) costs
resulting from any default by Tenant of its obligations under the Lease or
(o) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors). In no event shall the 11111 TI Allowance (y) be
used to correct any non-compliance with Applicable Laws outside of any of the
Premises or (z) be passed through to Tenant as an Operating Expense.

5.6.4 Tenant shall have until the date that is twelve (12) months after the
11111 Premises Commencement Date (the “11111 TI Deadline”), to expend the unused
portion of the 11111 TI Allowance (including, in Tenant’s sole discretion, to
utilize such unused portion of the 11111 TI Allowance for improvements to the
Existing Premises or the Suite A Premises), after which date Landlord’s
obligation to fund such costs shall expire. In no event shall any unused 11111
TI Allowance entitle Tenant to a credit against Rent payable under the Lease.

5.7 11111 Premises Provisions. From and after the 11111 Premises Commencement
Date, the 11111 Premises shall constitute part of the Premises and, therefore,
all of the terms, conditions, provisions and agreements set forth in the Lease
shall apply to the 11111 Premises; provided, however, that the terms,
conditions, provisions and agreements set forth in this Section 5.7 shall
specifically apply to the 11111 Premises and, to the extent of any conflict
between the terms, conditions, provisions and agreements set forth in the
Existing Lease and the terms, conditions, provisions and agreements set forth in
this Section 5.7, the terms, conditions, provisions and agreements set forth in
this Section 5.7 shall control.

 

12



--------------------------------------------------------------------------------

5.7.1 Generator. Section 16.8 of the Existing Lease shall not apply to 11111
Premises or any generator connected thereto. Rather, the following terms,
conditions, provisions and agreements shall apply to the 11111 Premises in lieu
of Section 16.8 of the Existing Lease:

5.7.1.1 Landlord shall, at Landlord’s sole cost and expense prior to the 11111
Premises Commencement Date, install a generator and transfer switch and connect
them to the 11111 Premises’ electrical panel (the “11111 Generator”). Except as
set forth in Section 5.2, Landlord expressly disclaims any warranties with
regard to the 11111 Generator or the installation thereof, including any
warranty of merchantability or fitness for a particular purpose. Landlord shall
permit Tenant to enforce any manufacturers’ warranties for the 11111 Generator.

5.7.1.2 Tenant shall keep in full force and effect during the Term (and
occupancy by Tenant, if any, after termination of the Lease) a commercially
reasonable preventative maintenance contract for inspections and maintenance
using a qualified, licensed, bonded service provider reasonably approved by
Landlord. If requested in writing by Landlord (not more often than two (2) times
per calendar year), Tenant shall provide to Landlord copies of 11111 Generator
maintenance contracts and 11111 Generator maintenance reports. In the event
Landlord (in its reasonable discretion after reasonable notice to Tenant)
determines that Tenant is not properly maintaining, operating or repairing the
11111 Generator as required herein, Landlord (by written notice to Tenant) shall
have the right (but not the obligation) to take over such obligations and Tenant
shall pay Landlord upon demand for the reasonable cost of performing such work
as Additional Rent.

5.7.1.3 Notwithstanding anything to the contrary in the Lease, subject to
Section 5.2, Landlord shall have no liability, and Tenant shall have no right or
remedy, on account of any interruption, impairment or failure of the 11111
Generator.

5.7.2 Utilities.

5.7.2.1 In no event shall Landlord be liable to Tenant for any failure or defect
in the supply or character of electric energy furnished to the 11111 Premises by
reason of any requirement, act or omission of the public utility serving the
Project with electric energy, or for any other reason not attributable to
Landlord’s negligence or willful misconduct. Notwithstanding the foregoing, if
the Premises are without power for a period of seven (7) consecutive days
primarily as a result of Landlord’s negligence or willful misconduct, then, for
the sixth (6th) such day and for each day thereafter until power is restored,
Tenant shall not be obligated to pay Base Rent or Operating Expenses.

 

13



--------------------------------------------------------------------------------

5.7.2.2 Tenant’s use of electric energy in the 11111 Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the 11111 Premises. In order to ensure that such capacity is
not exceeded, and to avert a possible adverse effect upon the Project’s
distribution of electricity via the Project’s electric system, Tenant shall not,
without Landlord’s prior written consent in each instance (which consent
Landlord may condition upon the availability of electric energy in the Project
as allocated by Landlord to various areas of the Project) connect any fixtures,
appliances or equipment (other than normal machines relating to Tenant’s line of
business) to the 11111 Building’s or Project’s electric system or make any
alterations or additions to the electric system of the 11111 Premises existing
on the 11111 Premises Commencement Date. Should Landlord grant such consent, all
additional risers, distribution cables or other equipment required therefor
shall be provided by Landlord and the cost thereof shall be paid by Tenant to
Landlord on demand (or, at Landlord’s option, shall be provided by Tenant
pursuant to plans and contractors approved by Landlord, and otherwise in
accordance with the provisions of the Lease). Landlord shall have the right to
require Tenant to pay sums on account of such cost prior to the installation of
any such risers or equipment.

5.7.3 Repairs and Maintenance. Sections 18.1 and 18.2 of the Existing Lease
shall not apply to the 11111 Building or the 11111 Premises. Rather, the
following terms, conditions, provisions and agreements shall apply to the 11111
Building and 11111 Premises in lieu of Sections 18.1 and 18.2 of the Existing
Lease.

5.7.3.1 Landlord shall repair and maintain the structural and exterior portions
of the 11111 Building, including roofing and covering materials; foundations;
exterior walls; and electrical systems installed or furnished by Landlord
(subject to Section 5.7.1).

5.7.3.2 Except for services of Landlord, if any, required by Section 5.7.3.1,
Tenant shall at Tenant’s sole cost and expense maintain and keep the 11111
Premises and every part thereof in good condition and repair, damage thereto
from ordinary wear and tear excepted. Without limiting the generality of the
foregoing, Tenant shall, at Tenant’s sole cost and expense, (a) maintain the
HVAC for the 11111 Premises in accordance with all of the terms, conditions,
provisions and agreements set forth in Section 16.9 of the Existing Lease, and
(b) hire (i) a licensed fire life safety contractor to regularly and
periodically (not less frequently than every three (3) months) inspect and
perform required maintenance on the fire life safety equipment and systems
serving the 11111 Premises, (ii) a licensed air compressor contractor to
regularly and periodically (not less frequently than every three (3) months)
inspect and perform required maintenance on the air compressor equipment and
systems serving the 11111 Premises and (iii) a licensed vacuum systems
contractor to regularly and periodically (not less frequently than every three
(3) months) inspect and perform required maintenance on the vacuum equipment and
systems serving the 11111 Premises. Tenant shall, upon the expiration or sooner
termination of the Term, surrender the 11111 Premises to Landlord in as good a
condition as when received, ordinary wear and tear excepted and with the 11111
Tenant Improvements in substantially the same condition as existed on the 11111
Premises

 

14



--------------------------------------------------------------------------------

Commencement Date (subject to ordinary wear and tear); and shall, at Landlord’s
request and Tenant’s sole cost and expense, remove all telephone and data
systems, wiring and equipment from the 11111 Premises, and repair any damage to
the 11111 Premises caused thereby. Landlord shall have no obligation to alter,
remodel, improve, repair, decorate or paint the 11111 Premises or any part
thereof, other than pursuant to the terms and provisions of the Work Letter.

5.7.3.3 Notwithstanding anything to the contrary, if Tenant shall fail, after
fifteen (15) days’ written notice, to (a) hire the contractors (or cause such
contractors to perform the inspections and maintenance) required under
Section 5.7.3.2 or (b) perform any maintenance or to make, or to commence and
thereafter to proceed with diligence to make, any repair required of it with
respect to the 11111 Premises pursuant to the terms of the Lease, Landlord,
without being under any obligation to do so and without thereby waiving such
default by Tenant, may hire such contractors, perform such maintenance or make
such repair and may charge Tenant for the reasonable costs thereof. Any expense
reasonably incurred by Landlord in connection therewith may be billed by
Landlord to Tenant monthly or, at Landlord’s option, immediately, and shall be
due and payable within ten (10) days after such billing or, at Landlord’s
option, may be deducted from the Security Deposit.

6. New Lease. If Tenant requires additional space for its operations that
Landlord cannot accommodate within the Project, and if Landlord (or an affiliate
of Landlord) and Tenant are able to negotiate mutually acceptable terms for the
lease of additional space (which shall not be less than thirty thousand
(30,000) square feet of Rentable Area for a term of not less than five
(5) years; and provided that the rental rate for such additional space shall
equal FMV (as defined and determined below) for such space) at a property owned
by Landlord (or an affiliate of Landlord) (the “New Lease”), then upon the full
execution of such New Lease, Tenant shall have the unilateral right to terminate
the Lease without penalty or termination fee. Such right shall be exercised by
Tenant’s delivery to Landlord of written notice of termination not later than
thirty (30) days after full execution and delivery of the New Lease and such
notice shall specify the effective date of such termination. Neither party shall
have any obligation to enter into or negotiate for the New Lease.

7. Termination Option.

7.1 Section 3.1 of the Existing Lease. Section 3.1 of the Existing Lease is
hereby deleted in its entirety and is no longer of any further force or effect.

7.2 Termination Option. Tenant shall have the one-time option to terminate the
Lease (the “Termination Option”) effective as of the date that is thirty-six
(36) months after the 11111 Premises Commencement Date (the “Termination Date”)
by providing Landlord no less than twelve (12) months’ prior written notice
(the “Termination Notice”). Simultaneously with delivery of the Termination
Notice, Tenant shall deliver to Landlord the Termination Fee (as defined below)
as consideration for and a condition precedent to such early termination. The
“Termination Fee” means an amount equal to the sum of (a) one hundred percent
(100%) of the unamortized amounts (as of the Termination Date) of the Existing
Premises TI Allowance that was actually expended by Landlord, which amount shall
be calculated by amortizing the same at

 

15



--------------------------------------------------------------------------------

zero percent (0%) per annum commencing on Existing Premises Term Commencement
Date and ending on the Term Expiration Date (as defined in Section 2), plus
(b) one hundred percent (100%) of the unamortized amounts (as of the Termination
Date) of the Suite A TI Allowance that was actually expended by Landlord, which
amount shall be calculated by amortizing the same at zero percent (0%) per annum
commencing on Suite A Premises Commencement Date and ending on the Term
Expiration Date (as defined in Section 2), plus (c) fifty percent (50%) of the
unamortized amounts (as of the Termination Date) of the 11111 TI Allowance that
was actually expended by Landlord, which amount shall be calculated by
amortizing the same at zero percent (0%) per annum commencing on 11111 Premises
Commencement Date and ending on the 11111 Premises Expiration Date, plus (d) one
hundred percent (100%) of the unamortized amounts (as of the Termination Date)
of the leasing commissions paid by Landlord in connection with this Amendment
related to the Existing Premises, which amount shall be calculated by amortizing
such commissions at zero percent (0%) per annum commencing on the Existing
Premises Term Commencement Date and ending on the Term Expiration Date (as
defined in Section 2), plus (e) one hundred percent (100%) of the unamortized
amounts (as of the Termination Date) of the leasing commissions paid by Landlord
in connection with this Amendment related to the Suite A Premises, which amount
shall be calculated by amortizing such commissions at zero percent (0%) per
annum commencing on the Suite A Premises Term Commencement Date and ending on
the Term Expiration Date (as defined in Section 2), plus (f) one hundred percent
(100%) of the unamortized amounts (as of the Termination Date) of the leasing
commissions paid by Landlord in connection with this Amendment related to the
11111 Premises, which amount shall be calculated by amortizing such commissions
at zero percent (0%) per annum commencing on 11111 Premises Commencement Date
and ending on the 11111 Premises Expiration Date. If Tenant fails to timely
deliver to Landlord the Termination Notice or the Termination Fee, then the
Termination Option shall automatically terminate and be of no further force or
effect. If Tenant timely delivers to Landlord the Termination Notice and the
Termination Fee, then Tenant shall surrender the Premises to Landlord on or
before the Termination Date in accordance with all of the terms and conditions
of the Lease. If Tenant does not so surrender the Premises in accordance with
all of the terms and conditions of the Lease on or before the Termination Date
and Landlord has not expressly consented in writing to the same, then Tenant,
pursuant to Article 27 of the Existing Lease, shall become a tenant at
sufferance until the actual date (the “Surrender Date”) that Tenant surrenders
the Premises to Landlord in accordance with the terms and conditions of the
Lease. If Tenant timely delivers to Landlord the Termination Notice and the
Termination Fee, then the Lease shall terminate on the later of (a) the
Termination Date and (b) the Surrender Date, and shall thereafter be of no
further force or effect, except for those provisions that, by their express
terms, survive the expiration or earlier termination of the Lease.
Notwithstanding anything in this Section to the contrary, Tenant shall not be
permitted to exercise the Termination Option during such period of time that
Tenant is in financial or material non-financial default under any provision of
the Lease beyond any applicable notice or cure period. Any attempted exercise of
the Termination Option during a period of time in which Tenant is so in
financial or material non-financial default beyond applicable notice or cure
periods shall be void and of no force or effect. The Termination Option is
personal to Ignyta Operating, Inc., and may not be exercised by any assignee,
sublessee or transferee of the Lease; provided that the Termination Option may
be assigned to the surviving

 

16



--------------------------------------------------------------------------------

entity (following the merger of Ignyta, Inc., with and into Ignyta Operating,
Inc., and the changing of Ignyta Operating, Inc.’s name to Ignyta, Inc.)
pursuant to the transaction described in Proposal 3 of that certain Preliminary
Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934
filed by Ignyta, Inc., with the Securities and Exchange Commission on April 14,
2014 (a “Reincorporation Transaction”). Landlord hereby (y) consents to the
assignment of the Lease to the surviving entity in a Reincorporation Transaction
and (z) agrees that no fee or expense will be due to Landlord from Tenant in
connection with a Reincorporation Transaction.

7.3 Right of First Refusal and Negotiation. In the event that Tenant exercises
the Termination Option prior to the originally scheduled 11111 Premises
Expiration Date, Tenant will not enter into any lease agreement with any third
party for space in San Diego County unless Landlord has had the opportunity, if
it so elects and without any obligation to do so, to propose a lease to Tenant
that satisfies Tenant’s space requirements (whether at the Project or, if
Landlord so elects, at another property in a comparable market in San Diego
County owned or controlled by Landlord or any of Landlord’s affiliates), as
follows: (a) Tenant shall not sign a letter of intent or lease with a third
party during the time frame set forth above until fifteen (15) business days
after Tenant has provided Landlord with written notice of Tenant’s desire to
enter into any such letter of intent or lease (which notice shall include the
material terms of the proposed letter of intent or lease) and (b) in the event
Landlord delivers to Tenant within such fifteen (15) business day period a
written offer for a lease of at least ninety-five percent (95%) of the same
number of square feet of Rentable Area as the premises described in any such
letter of intent or lease that is in a comparable building in a comparable
market, Tenant shall negotiate with Landlord in good faith with respect to such
offer; provided, however, that any new lease shall, if entered into, otherwise
be upon terms and conditions acceptable to Landlord (or Landlord’s affiliate, as
applicable), and Tenant in their respective good faith sole discretion. If the
Lease is terminated pursuant to the Termination Option, this Section shall
survive the termination of the Lease until the originally scheduled 11111
Premises Expiration Date.

8. Rooftop Installation Area. Tenant may use those portions of the Building
identified by Landlord from time to time as the “Rooftop Installation Area” to
operate, maintain, repair and replace rooftop antennae, mechanical equipment,
communications antennas and other equipment installed by Tenant in the Rooftop
Installation Area in accordance with this Article (“Tenant’s Rooftop
Equipment”). Tenant’s Rooftop Equipment shall be only for Tenant’s use of the
Premises for the Permitted Use.

8.1 Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of the Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Among other reasons, Landlord may withhold approval if
the installation or operation of Tenant’s Rooftop Equipment could reasonably be
expected to damage the structural integrity of the Building or to transmit
vibrations or noise or cause other adverse effects beyond the Premises to an
extent not customary in first class laboratory buildings, unless Tenant
implements measures that are acceptable to Landlord in its reasonable discretion
to avoid any such damage or transmission.

 

17



--------------------------------------------------------------------------------

8.2 Tenant shall comply with any roof or roof-related warranties. Tenant shall
obtain a letter from Landlord’s roofing contractor within thirty (30) days after
completion of any Tenant work on the rooftop stating that such work did not
affect any such warranties. Tenant, at its sole cost and expense, shall inspect
the Rooftop Installation Area at least annually, and correct any loose bolts,
fittings or other appurtenances and repair any damage to the roof caused by the
installation or operation of Tenant’s Rooftop Equipment. Tenant shall not permit
the installation, maintenance or operation of Tenant’s Rooftop Equipment to
violate any Applicable Laws or constitute a nuisance. Tenant shall pay Landlord
within thirty (30) days after demand (a) all applicable taxes, charges, fees or
impositions imposed on Landlord by Governmental Authorities as the result of
Tenant’s use of the Rooftop Installation Areas in excess of those for which
Landlord would otherwise be responsible for the use or installation of Tenant’s
Rooftop Equipment and (b) the amount of any increase in Landlord’s insurance
premiums as a result of the installation of Tenant’s Rooftop Equipment. Upon
Tenant’s written request to Landlord, Landlord shall use commercially reasonable
efforts to cause other tenants to remedy any interference in the operation of
Tenant’s Rooftop Equipment caused by any such tenants’ equipment installed after
the applicable piece of Tenant’s Rooftop Equipment; provided, however, that
Landlord shall not be required to request that such tenants waive their rights
under their respective leases.

8.3 If Tenant’s Rooftop Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or
(d) interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) days after receipt
of written notice of such damage or interference.

8.4 Landlord reserves the right to cause Tenant to relocate Tenant’s Rooftop
Equipment to comparably functional space on the roof of the Building by giving
Tenant prior written notice thereof. Landlord agrees to pay the reasonable costs
thereof. Tenant shall arrange for the relocation of Tenant’s Rooftop Equipment
within sixty (60) days after receipt of Landlord’s notification of such
relocation. In the event Tenant fails to arrange for relocation within such
sixty (60)-day period, Landlord shall have the right to arrange for the
relocation of Tenant’s Rooftop Equipment in a manner that does not unnecessarily
interrupt or interfere with Tenant’s use of the Premises for the Permitted Use.

9. Security System. In accordance with Article 17 of the Existing Lease, Tenant
shall be permitted to request Landlord’s written approval with respect to
Tenant’s installation of

 

18



--------------------------------------------------------------------------------

a security system in the Premises. Landlord shall not unreasonably withhold its
approval to such security system; provided, however, that Tenant’s installation
of such security system shall be subject to all of the terms, conditions,
provisions and agreements set forth in the Lease (including without limitation
all of the terms, conditions and provisions of Article 17 of the Existing
Lease).

10. Security Deposit. On or before the Execution Date, Tenant shall deposit with
Landlord an amount equal to Fifty Thousand Dollars ($50,000.00) as an increase
to the required Security Deposit under the Lease. From and after the Execution
Date, the required Security Deposit under the Lease shall be an amount equal to
Fifty-Nine Thousand Two Hundred Seventy and 75/100 Dollars ($59,270.75).

11. Options to Extend Term

12. Tenant shall have two (2) options (each, an “Option”) to extend the Term by
three (3) years each as to each of the Existing Premises, the Suite A Premises
and the 11111 Premises (in each such Premises’ entirety) upon the following
terms and conditions. Any extension of the Term pursuant to an Option shall be
on all the same terms and conditions as the Lease, except as follows:

11.1 Base Rent at the commencement of each Option term shall equal the
then-current fair market value base rent for comparable office and laboratory
space in the Sorrento Valley submarket of comparable age, quality, level of
finish and proximity to amenities (“FMV”), and in each case shall be further
increased on each annual anniversary of the Option term commencement date by
three percent (3%). Tenant may, no more than fifteen (15) months prior to the
date the Term is then scheduled to expire, request Landlord’s estimate of the
FMV for the next Option term (and Tenant and Landlord hereby agree that such
request shall not amount to Tenant’s exercise of the Option). Landlord shall,
within fifteen (15) days after receipt of such request, give Tenant a written
proposal of such FMV. If Tenant gives written notice to exercise an Option, such
notice shall specify whether Tenant accepts Landlord’s proposed estimate of FMV.
If Tenant does not accept the FMV, then the parties shall endeavor to agree upon
the FMV, taking into account all relevant factors, including (a) the size of the
applicable Premises, (b) the length of the Option term, (c) rent in comparable
buildings in the relevant submarket, including concessions offered to new
tenants, such as free rent, tenant improvement allowances, moving allowances and
any other concessions, (d) Tenant’s creditworthiness and (e) the quality and
location of the Building and the Project. In the event that the parties are
unable to agree upon the FMV within thirty (30) days after Tenant notifies
Landlord that Tenant is exercising an Option, then either party may request that
the same be determined as follows: a senior officer of a nationally recognized
leasing brokerage firm with local knowledge of the Sorrento Valley
laboratory/research and development leasing submarket (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant. If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the local chapter of the American Arbitration
Association or any successor organization thereto (the “AAA”). The Baseball
Arbitrator selected by the parties or designated by the AAA shall (y) have at
least ten (10) years’ experience in the leasing of laboratory/research and
development space in the Sorrento Valley submarket and (z) not have been
employed or retained by either

 

19



--------------------------------------------------------------------------------

Landlord or Tenant or any affiliate of either for a period of at least ten
(10) years prior to appointment pursuant hereto. Each of Landlord and Tenant
shall submit to the Baseball Arbitrator and to the other party its determination
of the FMV. The Baseball Arbitrator shall grant to Landlord and Tenant a hearing
and the right to submit evidence. The Baseball Arbitrator shall determine which
of the two (2) FMV determinations more closely represents the actual FMV. The
arbitrator may not select any other FMV for the premises other than one
submitted by Landlord or Tenant. The FMV selected by the Baseball Arbitrator
shall be binding upon Landlord and Tenant and shall serve as the basis for
determination of Base Rent payable for the applicable Option term. If, as of the
commencement date of an Option term, the amount of Base Rent payable during the
Option term shall not have been determined, then, pending such determination,
Tenant shall pay Base Rent equal to the Base Rent payable with respect to the
last year of the then-current Term. After the final determination of Base Rent
payable for the Option term, the parties shall promptly execute a written
amendment to the Lease specifying the amount of Base Rent to be paid during the
applicable Option term. Any failure of the parties to execute such amendment
shall not affect the validity of the FMV determined pursuant to this Section.

11.2 No Option is assignable separate and apart from the Lease.

11.3 An Option is conditional upon Tenant giving Landlord written notice of its
election to exercise such Option at least nine (9) months prior to the end of
the expiration of the then-current Term. Time shall be of the essence as to
Tenant’s exercise of an Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise an Option. Tenant acknowledges
that it would be inequitable to require Landlord to accept any exercise of an
Option after the date provided for in this Section.

11.4 Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise an Option:

11.4.1 During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in financial or material non-financial default
under any provisions of the Lease and continuing until Tenant has cured the
specified default to Landlord’s reasonable satisfaction; or

11.4.2 At any time after any Default as described in Article 31 of the Existing
Lease (provided, however, that, for purposes of this Section, Landlord shall not
be required to provide Tenant with notice of such Default) and continuing until
Tenant cures any such Default, if such Default is susceptible to being cured; or

11.4.3 In the event that Tenant has committed a financial or material
non-financial default in the performance of its obligations under the Lease two
(2) or more times and a service or late charge has become payable under
Section 31.1 for each of such defaults during the twelve (12)-month period
immediately prior to the date that Tenant intends to exercise an Option, whether
or not Tenant has cured such defaults.

 

20



--------------------------------------------------------------------------------

11.5 The period of time within which Tenant may exercise an Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 11.4.

11.6 All of Tenant’s rights under the provisions of an Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of such Option if, after such exercise, but prior to the commencement date of
the new term, (a) Tenant fails to pay to Landlord a monetary obligation of
Tenant under the Lease for a period of twenty (20) days after written notice
from Landlord to Tenant, (b) Tenant fails to commence to cure a default (other
than a monetary default) within thirty (30) days after the date Landlord gives
notice to Tenant of such default or (c) Tenant has committed a financial or
material non-financial default under the Lease two (2) or more times and a
service or late charge under Section 31.1 of the Existing Lease has become
payable for any such default, whether or not Tenant has cured such defaults.

11.7 Article 42 of the Existing Lease is hereby deleted in its entirety and is
no longer of any further force or effect.

12. Right of First Offer. For so long as Tenant leases the entire Existing
Premises, Suite A Premises and 11111 Premises (as such terms are defined on the
Execution Date of this Amendment), Tenant shall have a right of first offer
(“ROFO”) as to any entire suite in the space described on attached Exhibit E for
which Landlord is seeking a tenant (“Available ROFO Premises”); provided,
however, that in no event shall Landlord be required to lease any Available ROFO
Premises to Tenant for any period past the date on which the Lease expires or is
terminated pursuant to its terms; and provided, further, that if Landlord is
seeking one tenant to occupy more than one suite in the space described on the
attached Exhibit E and Tenant does not elect to lease all such suites, then
Landlord shall not be required to lease such suites to Tenant. To the extent
that Landlord renews or extends a then-existing lease with any then-existing
tenant or subtenant of any space, or enters into a new lease with such
then-existing tenant or subtenant, the affected space shall not be deemed to be
Available ROFO Premises. In the event Landlord intends to market any Available
ROFO Premises, Landlord shall provide written notice thereof to Tenant (the
“Notice of Marketing”) on or before the provision of a notice of marketing to
any other prospective tenant.

12.1 Within ten business (10) days following its receipt of a Notice of
Marketing, Tenant shall advise Landlord in writing whether Tenant elects to
lease all (not just a portion) of the Available ROFO Premises and on what terms
and conditions. If Tenant fails to notify Landlord of Tenant’s election within
such ten business (10) day period, then Tenant shall be deemed to have elected
not to lease the Available ROFO Premises.

12.2 If Tenant timely notifies Landlord that Tenant elects to lease all of the
Available ROFO Premises and of the terms and conditions therefore (“Tenant’s
Offer”) (provided that Tenant shall be required to lease the Available ROFO
Premises for at least the

 

21



--------------------------------------------------------------------------------

remainder of the then-current Term), then Landlord shall have ten (10) days
after receipt of Tenant’s Offer to respond to Tenant in writing whether Landlord
elects to lease the Available ROFO Premises to Tenant on the terms and
conditions set forth in Tenant’s Offer. If Landlord notifies Tenant that it
desires to lease the Available ROFO Premises to Tenant on the terms and
conditions set forth in Tenant’s Offer, then the parties will negotiate in good
faith an amendment to the Lease to include the Available ROFO Premises on such
terms and conditions, which amendment shall be signed and delivered within
twenty (20) days of Landlord delivering a first draft of such amendment to
Tenant, and Landlord will cease marketing the Available ROFO Premises during the
pendency of such negotiations.

12.3 If (a) Tenant notifies Landlord that Tenant elects not to lease the
Available ROFO Premises, (b) Tenant fails to notify Landlord of Tenant’s
election within the ten (10)-day period described above or (c) Landlord declines
to lease the Available ROFO Premises to Tenant on the terms and conditions set
forth in Tenant’s Offer, then Landlord shall have the right to consummate a
lease of the Available ROFO Premises to any other party on any terms and
conditions that are acceptable to Landlord.

12.4 Notwithstanding anything in this Article to the contrary, Tenant may not
exercise the ROFO during such period of time that Tenant is in financial or
material non-financial default under any provision of the Lease. Any attempted
exercise of the ROFO during a period of time in which Tenant is so in default
shall be void and of no effect. In addition, Tenant shall not be entitled to
exercise the ROFO if Landlord has given Tenant two (2) or more notices of a
financial or material non-financial default under the Lease, whether or not the
defaults are cured, during the twelve (12) month period prior to the date on
which Tenant seeks to exercise the ROFO.

12.5 Notwithstanding anything in the Lease to the contrary, Tenant shall not
assign or transfer the ROFO, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease, without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion; provided, however, that an assignment or transfer of the
ROFO in connection with a Reincorporation Transaction shall be permitted without
Landlord’s consent.

12.6 If Tenant exercises the ROFO, Landlord does not guarantee that the
Available ROFO Premises will be available on the anticipated commencement date
for the lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFO Premises or for any other reason beyond
Landlord’s reasonable control.

12.7 Notwithstanding anything to the contrary, Tenant’s rights under this
Article 12 are subject and subordinate to any rights of renewal, extension,
offer, refusal or any other rights of any other tenant at the Project as of the
Execution Date.

13. Cap on Controllable Operating Expenses. Notwithstanding anything to the
contrary in the Lease, the aggregate Controllable Operating Expenses (as defined
below) shall not increase by more than five percent (5%) in any calendar year
over the amount of Controllable

 

22



--------------------------------------------------------------------------------

Operating Expenses actually charged to Tenant for the immediately preceding
calendar year, (the “Cap”), beginning with the 2015 calendar year’s expenses
(i.e., comparing 2015 to 2014 (on a prorated basis)). For the avoidance of
doubt, the Cap shall apply to each year of the Term, so that Controllable
Operating Expenses for calendar year 2015 shall not exceed one hundred five
percent (105%) of Controllable Operating Expenses actually charged for calendar
year 2014 (on a prorated basis), Controllable Operating Expenses for calendar
year 2016 shall not exceed one hundred five percent (105%) of Controllable
Operating Expenses actually charged for 2015, etc. “Controllable Operating
Expenses” means all Operating Expenses except property taxes and assessments,
capital expenditures that are reasonably required, costs for repairs and
maintenance (excluding preventative maintenance), utility charges, insurance
charges, costs of services provided under a union contract, payments under
covenants, conditions and restrictions or to an owners’ association and costs
associated with repairs due to casualty, vandalism or other cause outside of
Landlord’s reasonable control.

14. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Hughes Marino and Jones Lang LaSalle Brokerage, Inc. (each, a “Broker”), and
agrees to reimburse, indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord, at Tenant’s sole cost and expense)
and hold harmless the Landlord Indemnitees for, from and against any and all
cost or liability for compensation claimed by any such broker or agent, other
than Brokers, employed or engaged by it or claiming to have been employed or
engaged by it. Brokers are entitled to a leasing commission in connection with
the making of this Amendment, and Landlord shall pay such commission to Brokers
pursuant to a separate agreement(s) between Landlord and Brokers.

15. No Default. Each of Landlord and Tenant represents, warrants and covenants
that, to the best of its knowledge, Landlord and Tenant are not in default of
any of their respective obligations under the Existing Lease and no event has
occurred that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.

16. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

            Ignyta Operating, Inc.

            11095 Flintkote Avenue, Suite D

            San Diego, CA 92121

            Attn: Mandy Woods

17. Effect of Amendment. Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the
Execution Date, the term “Lease” as used in the Lease shall mean the Existing
Lease, as modified by this Amendment.

 

23



--------------------------------------------------------------------------------

18. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this Section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

19. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

20. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

21. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

LANDLORD:

BMR-COAST 9 LP,

a Delaware limited partnership

 

By:   /s/ Kevin M. Simonsen Name:   Kevin M. Simonsen Title:   VP, Real Estate
Legal

TENANT:

IGNYTA OPERATING, INC.,

a Delaware corporation

 

By:   /s/ Jonathan E. Lim Name:   Jonathan E. Lim, M.D. Title:   President & CEO



--------------------------------------------------------------------------------

EXHIBIT A

WORK LETTER

This Work Letter (this “Work Letter”) is made and entered into as of the 18th
day of April, 2014, by and between BMR-COAST 9 LP, a Delaware limited
partnership (“Landlord”), and IGNYTA OPERATING, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of that certain Third Amendment
to Lease dated as of April 18, 2014 (the “Amendment”), by and between Landlord
and Tenant for certain Premises located at 11095 and 11111 Flintkote Avenue, San
Diego, California. All capitalized terms used but not otherwise defined herein
shall have the meanings given them in the Amendment.

1. Multiple Tenant Improvements. The Existing Premises Tenant Improvements, the
Suite A Tenant Improvements and the 11111 Tenant Improvements shall be conducted
as separate design and construction projects. This Work Letter shall, on a
separate and individual basis, govern the construction of each of the Existing
Premises Tenant Improvements, the Suite A Tenant Improvements and the 11111
Tenant Improvements.

1.1. Existing Premises Tenant Improvements. In connection with the construction
of the Existing Premises Tenant Improvements, each reference in this Work Letter
to the “Tenant Improvements” means and refers to the Existing Premises Tenant
Improvements.

1.2. Suite A Tenant Improvements. In connection with the construction of the
Suite A Tenant Improvements, each reference in this Work Letter to the “Tenant
Improvements” means and refers to the Suite A Tenant Improvements.

1.3. 11111 Tenant Improvements. In connection with the construction of the 11111
Tenant Improvements, each reference in this Work Letter to the “Tenant
Improvements” means and refers to the 11111 Tenant Improvements.

1.4. Application of TI Allowance. Notwithstanding anything to the contrary in
the Amendment or this Work Letter, Tenant shall have the option, upon delivery
of written notice to Landlord, to transfer any unused portion of any of the
Existing Premises TI Allowance, the Suite A TI Allowance or the 11111 Premises
TI Allowance to any of the Existing Premises, the Suite A Premises or the 11111
Premises.

1.5. Project Manager. Subject to all of the terms, conditions and provisions of
the Amendment and this Work Letter, Tenant may elect to apply up to a maximum of
Fifteen Thousand Dollars ($15,000.00) of all tenant improvement allowances
granted to Tenant under the Amendment (i.e., $15,000 in the aggregate over the
Existing Premises TI Allowance, the Suite A TI Allowance and the 11111 TI
Allowance) toward payment for the services of Tenant’s Project Manager (as
defined below); provided, however, that Landlord’s obligation to make such
application shall be subject to the terms, conditions and provisions set forth
in Section 5.3 of this Work Letter.

 

A-1



--------------------------------------------------------------------------------

2. General Requirements.

2.1. Authorized Representatives.

(a) Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Griffin Marquardt as the person authorized to
initial plans, drawings, approvals and to sign change orders pursuant to this
Work Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Work Letter or the Lease. Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord’s Authorized Representative.
Landlord may change either Landlord’s Authorized Representative upon one
(1) business day’s prior written notice to Tenant.

(b) Tenant designates Zach Hornby (“Tenant’s Authorized Representative”) as the
person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Work Letter. Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative. Tenant may change
Tenant’s Authorized Representative upon one (1) business day’s prior written
notice to Landlord. Tenant shall also have the right to engage Doug Cowan of
Jones Lang LaSalle (or any other third party reasonably acceptable to Landlord,
“Tenant’s Project Manager”)) to assist Tenant and/or Tenant’s Authorized
Representative in connection with the Tenant Improvements.

2.2. Schedule. The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Landlord (the “Schedule”). The Schedule shall be
subject to adjustment as mutually agreed upon in writing by the parties, or as
otherwise provided in this Work Letter.

2.3. Landlord’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Landlord.

3. Tenant Improvements. All Tenant Improvements shall be performed by Landlord’s
contractor, at Landlord’s sole cost and expense (except for Excess TI Costs (as
defined below)) and in substantial accordance with the Approved Plans (as
defined below), the Amendment and this Work Letter. Tenant shall pay the costs
of any Tenant-Caused Delays and Tenant-requested Changes (as defined below) to
the extent the same cause the total cost of the Existing Premises Tenant
Improvements, the Suite A Tenant Improvements and the 11111 Tenant Improvements
(as projected by Landlord) to exceed the TI Allowance (such excess, “Excess TI
Costs”) on a pari passu basis with Landlord in the proportion of Excess TI Costs
payable by Tenant to the TI Allowance payable by Landlord. If Tenant fails to
pay, or is late in paying, any sum due to Landlord under this Work Letter, then
Landlord shall have all of the rights and remedies set forth in the Lease for
nonpayment of Rent (including the right to interest and the right to assess a
late charge), and for purposes of any litigation instituted with regard to such
amounts the same shall be considered Rent. All material and equipment furnished
by Landlord or its contractors as the Tenant Improvements shall be new or “like
new,” and the Tenant Improvements shall be performed in a first-class,
workmanlike manner.

 

A-2



--------------------------------------------------------------------------------

3.1. Work Plans. Tenant has approved the schematic plans attached as Attachment
1 to this Work Letter (the “Approved Schematic Plans”).

3.2. Construction Plans. Landlord shall prepare final plans and specifications
for the Tenant Improvements that (a) are consistent with and are logical
evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) changes to the Approved Schematic Plans
(together with changes to the Approved Plans (as defined below), “Changes”). As
soon as such final plans and specifications (“Construction Plans”) are
completed, Landlord shall deliver the same to Tenant for Tenant’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed. Such
Construction Plans shall be approved or disapproved by Tenant within five
(5) days after delivery to Tenant. Tenant’s failure to respond within such five
(5) day period shall be deemed approval by Tenant. If the Construction Plans are
disapproved by Tenant, then Tenant shall notify Landlord in writing of its
reasonable objections to such Construction Plans, and the parties shall confer
and negotiate in good faith to reach agreement on the Construction Plans.
Promptly after the Construction Plans are approved by Landlord and Tenant, two
(2) copies of such Construction Plans shall be initialed and dated by Landlord
and Tenant, and Landlord shall promptly submit the Construction Plans to all
appropriate Governmental Authorities for approval. Provided that the TI Critical
Milestones are completed by the respective TI Critical Milestone Dates, if
Landlord submits the Construction Plans to all appropriate Governmental
Authorities for approval at a time that causes additional costs to be incurred
pursuant to under Title 24 of the California Code of Regulations, Landlord will
be responsible for such additional costs, which shall not be paid with the TI
Allowance. The Construction Plans so approved, and all change orders
specifically permitted by this Work Letter, are referred to herein as the
“Approved Plans.” If any Tenant-requested Changes (y) delay Substantial
Completion of the Tenant Improvements, then Landlord shall have additional time
to achieve Substantial Completion of the Tenant Improvements pursuant to
Section 5.6 of the Amendment, or (z) increase the cost of the Tenant
Improvements, Tenant shall liable for such increase to the extent provided in
Section 3 of this Work Letter.

3.3. Changes to the Tenant Improvements. Any changes to the Approved Plans shall
be requested and instituted in accordance with the provisions of this Article 3
and shall be subject to the written approval of the non-requesting party in
accordance with this Work Letter.

(a) Change Request. Either Landlord or Tenant may request Changes after Tenant
approves the Approved Plans by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (a) the Change, (b) the party required to perform
the Change and (c) any modification of the Approved Plans and the Schedule, as
applicable, necessitated by the Change. If the nature of a Change requires
revisions to the Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions, and any increases in the
cost of the Tenant Improvements as a result of such Change shall be allocated
between Tenant and Landlord as set forth in Section 3 of this Work Letter.
Change Requests shall be signed by the requesting party’s Authorized
Representative.

 

A-3



--------------------------------------------------------------------------------

(b) Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five
(5) business days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.

4. Requests for Consent. Except as otherwise provided in this Work Letter,
Tenant shall respond to all requests for consents, approvals or directions made
by Landlord pursuant to this Work Letter within five (5) days following Tenant’s
receipt of such request. Tenant’s failure to respond within such five (5) day
period shall be deemed approval by Tenant.

5. TI Allowance.

5.1. Application of TI Allowance. Landlord shall contribute the TI Allowance to
Landlord toward the costs and expenses incurred in connection with the
performance of the Tenant Improvements, in accordance with the terms of the
Amendment. If the entire TI Allowance is not applied toward or reserved for the
costs of the Tenant Improvements, then (subject to Sections 3.4.2, 4.5.2 and
5.6.4 of the Amendment) Tenant shall not be entitled to a credit of such unused
portion of the TI Allowance. Tenant may apply the TI Allowance for the payment
of construction and other costs in accordance with the terms and provisions of
the Amendment.

5.2. Approval of Budget for the Tenant Improvements. Notwithstanding anything to
the contrary set forth elsewhere in this Work Letter or the Lease, Landlord
shall not have any obligation to expend any portion of the TI Allowance until
Landlord and Tenant shall have approved in writing the budget for the Tenant
Improvements and any other items permitted by Subsection 3.4.1(g), 4.5.1(g) or
5.6.3(g) of the Amendment (the “Approved Budget”). The initial Approved Budget
shall in no event exceed the TI Allowance.

5.3. Fund Requests. Landlord shall not have any obligation to expend any portion
of the TI Allowance on the items described in Subsection 3.4.1(g), 4.5.1(g) or
5.6.3(g) of the Amendment or Section 1.5 of this Work Letter, unless and until
Tenant has submitted to Landlord (a) a statement (a “Fund Request”) setting
forth the total amount of the TI Allowance requested, (b) invoices from the
vendor, material supplier or other party requesting payment with respect to the
amount of the TI Allowance then being requested, and (c) to the extent
applicable, lien releases in a form reasonably acceptable to Landlord and
complying with Applicable Laws. Landlord shall, within thirty (30) days
following receipt by Landlord of a Fund Request and the accompanying materials
required by this Section, pay to the applicable vendor, material supplier or
Tenant (for reimbursement for payments made by Tenant to such vendor or material
supplier), the amount of Tenant Improvement costs set forth in such Fund
Request; provided, however, that any Fund Request under this Section shall be
subject to the payment limits set forth in the Amendment and this Work Letter.

 

A-4



--------------------------------------------------------------------------------

6. Miscellaneous.

6.1. Incorporation of Lease Provisions. Sections 41.3 through 41.10 and 41.12
through 41.18 of the Existing Lease are incorporated into this Work Letter by
reference, and shall apply to this Work Letter in the same way that they apply
to the Existing Lease.

6.2. General. This Work Letter shall not apply to improvements performed in any
additional premises other than the Existing Premises, the Suite A Premises and
the 11111 Premises at any time or from time to time, whether by any options
under the Lease or otherwise; or to any portion of the Premises or any additions
to the Premises in the event of a renewal or extension, whether by any options
under the Lease or otherwise.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

LANDLORD:

BMR-COAST 9 LP,

a Delaware limited partnership

 

By:   /s/ Kevin M. Simonsen Name:   Kevin M. Simonsen Title:   VP, Real Estate
Legal

TENANT:

IGNYTA OPERATING, INC.,

a Delaware corporation

 

By:   /s/ Jonathan E. Lim Name:   Jonathan E. Lim, M.D. Title:   President & CEO

 

A-6



--------------------------------------------------------------------------------

ATTACHMENT 1

APPROVED SCHEMATIC PLANS

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT B

SUITE A PREMISES

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

11111 PREMISES

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

ACKNOWLEDGEMENT OF 11111 PREMISES COMMENCEMENT DATE AND 11111

PREMISES EXPIRATION DATE

THIS ACKNOWLEDGEMENT OF 11111 PREMISES COMMENCEMENT DATE AND 11111 PREMISES
EXPIRATION DATE is entered into as of [            ], 20[        ], with
reference to that certain Third Amendment to Lease (the “Amendment”) dated as of
April 18, 2014, by IGNYTA OPERATING, INC., a Delaware corporation (“Tenant”), in
favor of BMR-COAST 9 LP, a Delaware limited partnership (“Landlord”). All
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Amendment.

Tenant hereby confirms the following:

1. Tenant accepted possession of the 11111 Premises for use in accordance with
the Permitted Use on [            ], 20[        ]. Tenant first occupied the
11111 Premises for the Permitted Use on [            ], 20[        ].

2. The 11111 Premises are in good order, condition and repair, subject to
Tenant’s rights under the Amendment to deliver to Landlord a Repair Notice on or
before the Warranty Date.

3. The 11111 Tenant Improvements are Substantially Complete.

4. All conditions of the Lease to be performed by Landlord as a condition to the
full effectiveness of Tenant’s lease of the 11111 Premises have been satisfied,
and Landlord has fulfilled all of its duties in the nature of inducements
offered to Tenant to lease the 11111 Premises.

5. In accordance with the provisions of the Amendment, the 11111 Premises
Commencement Date is [            ], 20[        ], and, unless the Lease is
terminated prior to the 11111 Premises Expiration Date pursuant to its terms,
the 11111 Premises Expiration Date (and, therefore, the Term Expiration Date)
shall be [            ], 20[        ].

6. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the 11111 Premises.

7. Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

 

D-1



--------------------------------------------------------------------------------

8. The obligation to pay Rent for the 11111 Premises is presently in effect and
all Rent obligations on the part of Tenant under the Lease with respect to the
11111 Premises commenced to accrue on [            ], 20[        ], with Base
Rent for the 11111 Premises payable on the dates and amounts set forth in the
chart below:

 

Dates

   Approximate
Square Feet of
Rentable Area    Base Rent per Square
Foot of Rentable Area    Monthly
Base Rent    Annual
Base Rent [    ]/[    ]/[    ]-[    ]/[    ]/[    ]    [     ]   
$[            ]
[monthly][OR][annually]    [     ]    [     ]

9. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the 11111 Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of 11111 Premises
Commencement Date and 11111 Premises Expiration Date as of the date first
written above.

TENANT:

IGNYTA OPERATING, INC.,

a Delaware corporation

 

By:  

 

Name:   Title:  

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

RIGHT OF FIRST OFFER SPACE

 

E-1